In the United States Com't of Federal Claims

No. 19-347(]
(Filed April 5, 2019)
NOT FOR PUBLICATION

**?%S¢W'Js‘z*c“k~k~k*¥€$¢‘#'k*~k$c

BAHIG F. BISHAY,
Plaintiff,
v.
THE UNITED STATES,

Defendant.

>E'X~J{'X'>E'>E'>E'>E'>{'>E'>f'>f'>f'

'Js'i?r=k"kv'¢=‘:***‘k'ls"k‘k~k%‘kic

ORDER

On March 12, 2019, the Court sua sponte dismissed plaintiff’s complaint,
pursuant to Rule 12(h)(3) of the Rules of the United States Court of Federal Claims
(RCFC), as the complaint clearly concerned claims outside our subject-matter
jurisdiction See Order (l\/larch 12, 2019). On April 1, 2019, plaintiff filed a motion
for reconsideration pursuant to RCFC 59(a)(1). Pl.’s Mot. for Clarification and
Recons., ECF No. 8 (Pl.’s Mot.). Pursuant to that rule a motion for reconsideration
may be granted:

(A) for any reason for Which a new trial has heretofore been granted in an
action at law in federal court; [or]

(B) for any reason for Which a rehearing has heretofore been granted in a
suit in equity in federal court . . . .

RCFC 59(a)(l). To prevail under this rule, the movant must “shovv that: (a) an
intervening change in controlling law has occurred; (b) evidence not previously
available has become available; or (c) that the motion is necessary to prevent
manifest injustice.” Prati v. United States, 82 Fed. Cl. 37 3, 376 (2008) (citing
Bish,op u. United Sto;tes, 26 Cl.Ct. 281, 286 (1992)).

Plaintiff fails to meet this standard, as his confusion regarding the scope of
our jurisdiction remains As the Court explained in its previous order, claims

 

regarding crimes or tortious actions by federal or state officials are not within our
jurisdiction, and we are generally limited to hearing claims for money brought
under federal laws that specifically provide for the payment of money. See Order
(March 12, 2019) at 1_2. Plaintiff asserts that the Court erred in dismissing his
complaint, arguing that this court has jurisdiction to grant injunctive relief
pursuant to 28 U.S.C. §§ 1491-1509 Pl.’s Mot. at 1~2. He further contends that
should federal officials ignore or violate an injunction issued by this court, this or
another federal court could award him money damages Id. at 2.

To be sure, in narrowly-defined circumstances, our court has been empowered
to provide equitable relief. Within the range of provisions cited by plaintiff, this
includes declaratory relief in matters brought pursuant to the Contract Disputes
Act, see 28 U.S.C. § 1491(a)(2), and to determine whether organizations are tax~
exempt, see 28 U.S.C. § 1507. Clearly, Mr. Bishay does not present such a case. He
focuses his argument on our court’s equitable powers under 28 U.S.C. § 1491(b)(2).
Id. at 3-4. But that provision is restricted to challenges to federal procurement
decisions, see 28 U.S.C. § 1491(b)(1)~(2), and plaintiff has not brought anything
even remotely resembling a bid protest. Mister Bishay’s argument concerning
injunctive relief and money damages has things backwards concerning the
jurisdiction of our court. ln limited circumstances, when there has been a proven
violation of a money-mandating federal law, we can provide incidental and
collateral equitable relief. See Jocmes o. Caldera, 159 F.3d 573, 580_81 (Fed. Cir.
1998) (interpreting 28 U.S.C. § l491(a)(2)). Plaintiff is instead trying to tie money
damages to a violation Which allegedly warrants injunctive relief. But because he
has not identified a non-tortious, non-criminal Violation, by federal officials, of a
federal law that mandates the payment of money damages, he has not alleged
anything within the scope of our court’s jurisdiction See Order (March 12, 2019).

Therefore, plaintiffs motion for reconsideration is DENIED.

IT IS SO ORDERED.

VI .
Senior Judge

W